DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 4-7, & 28-29, drawn to an electrolytic capacitor comprising an electrode foil, classified in H01G9/04.
II. Claims 14-15, 17-24, & 26-27, drawn to an electrode foil roll and method of manufacturing an electrode foil roll, classified in H01G9/0029.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product (electrode foil roll) is useful to make other than the final product (electrolytic capacitor with electrode foil), and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as an electrode foil roll for manufacturing a battery, a foil roll for use as wrapping material, electrode roll for polymeric capacitor, shielding layer, etc. and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Amended/new claims 14-15, 17-24, & 26-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Amended/new claims 14-15, 17-24, & 26-27 are now drawn to an intermediate product (i.e. electrode foil roll) instead of the final product (i.e. electrolytic capacitor/electrode foil), as the electrode foil roll has utility/usefulness to make other than the final product (e.g. wrapping component, shield layer, etc.) beyond forming the claimed electrode foil said restriction is proper.
Since applicant has received an action on the merits for the originally presented invention (electrolytic capacitor/electrode foil), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-15, 17-24, & 26-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 30 March 2022 have been fully considered but they are not persuasive. 
Applicant argues Miura fails to disclose the newly added feature of the electrode foil being obtained from a cut composite electrode foil roll.  While the examiner agrees that Miura fails to explicitly discloses said feature, said feature amounts to a product by process claim limitation since the claim language is directed to the step required to form the electrode foil of the electrolytic capacitor.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, & 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (US 2009/0015987).
In regards to claim 1, Miura ‘987 discloses
An electrolytic capacitor comprising an electrode foil (5a or 5b – fig. 2 or 5; [0026]), wherein the electrode foil comprises at least one edge covered by an isolating material (11A-11D – fig. 2 or 5; [0026] or [0053]). Miura ‘987 discloses all the limitations of claim 1 except wherein the electrode foil is cut from a composite electrode foil roll comprising alternating bands of electrode foils and strips of an isolating material.  However, this claim limitation is considered to be a product by process claim limitation since the claim language is directed to the step required to form the electrode foil of the electrolytic capacitor.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  

In regards to claim 2, Miura ‘987 discloses
The electrolytic capacitor of claim 1, wherein the electrode foil is configured as an anode or a cathode ([0026]).  

In regards to claim 4, Miura ‘987 discloses
The electrolytic capacitor of claim 1, wherein the electrode foil and the bands of electrode foils comprise aluminum ([0025]).  

In regards to claim 5, Miura ‘987 discloses
The electrolytic capacitor of claim 1, wherein the isolating material comprises an electrically isolating material ([0038]).  

In regards to claim 6, Miura ‘987 discloses
The electrolytic capacitor of claim 1, wherein the isolating material is comprises a chemically isolating material ([0038-0042]).  

In regards to claim 7, Miura ‘987 discloses
The electrolytic capacitor of claim 1, wherein the isolating material comprises an electrically and chemically isolating material ([0038-0042]).  

In regards to claim 28, 
Miura ‘987 as applied above discloses all the limitations of claim 28 except wherein the alternating strips are positioned along a width of the composite electrode foil roll at repeated locations.  However, this claim limitation is considered to be a product by process claim limitation since the claim language is directed to the step required to form the electrode foil of the electrolytic capacitor.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
 
In regards to claim 29, 
Miura ‘987 as applied above discloses all the limitations of claim 28 except wherein the repeated locations are at equal distances corresponding to a length of an inner cavity of a case of the electrolytic capacitor.  However, this claim limitation is considered to be a product by process claim limitation since the claim language is directed to the step required to form the electrode foil of the electrolytic capacitor.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848